Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
GREAT AMERICAN LLOYDS                         ) 
INSURANCE COMPANY,                                )                      No. 08-06-00059-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                 County Court at Law No. 3
)
SCHATZMAN CONSTRUCTION,                   )                   of El Paso County, Texas
COMPANY and DONMAR                                )
ENTERPRISES, L.L.C.,                                     )                           (TC# 2005-1570)
)
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is the joint motion of Appellant, Great American Lloyds Insurance
Company, and Appellees, Schatzman Construction Company and Donmar Enterprises L.L.C., to
vacate the trial court’s judgment and remand for proceedings consistent with the parties’ settlement
agreement.  See Tex.R.App.P. 42.1(a)(2)(B).  The motion is granted.  Accordingly, the trial court’s
judgment is set aside and the cause is remanded to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement.  Pursuant to the parties’ agreement, costs are
taxed against the party incurring same.  See Tex.R.App.P. 42.1(d).

August 31, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.